DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continuity
3.	The present application is a continuation of application serial no. 16/506,737 filed July 9, 2019 (now issued as U.S. Patent No. 11,111,639).

Status of Claims
4.	Applicant’s amendment filed 10 August 2022, has been entered.  Prior to the amendment, claims 1-20 are pending in the application.  In the amendment, claims 7 and 16 are canceled. Accordingly, after entry of the amendment, claims 1-6, 8-15, and 17-20 are pending; of these, claims 1, 10, and 14 are independent.  All of the currently pending claims have been examined in the present Office action.

Terminal Disclaimer
5.	The terminal disclaimer filed on 10 August 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,111,639 has been reviewed and is accepted.  Accordingly, the corresponding non-statutory double patenting rejection set forth in the previous Office action is withdrawn.

Claim Rejections - 35 USC § 102
6.	Claims 1-2, 9-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schafer et al., U.S. Patent Application Publication No. 2016/0169361 (“Schafer”).
Schafer discloses a machine for road work (Fig. 1), the machine comprising: 
a frame (20); 
a drive system (drive train 14; see Figs. 1 and 3) including a power source (engine 34; Fig. 2) carried by the frame;
a milling system (implement 12; Fig. 1) driven by the power source, the milling system comprising: 
a rotor (rotor 18) configured to rotate and remove an amount of material from a working area; 
a drive member (e.g., input pulley 60; Fig. 3) coupling the rotor to be driven by the power source (see Fig. 2); and
a sensor (sensor 72; Fig. 7) configured to measure at least one of a rotational speed or acceleration of the drive member (Schafer [0023]: at least one sensor 72 disposed to sense the rotation of the annular toothed surface 70 to monitor a speed of the input pulley 60); 
a second sensor configured to measure a second characteristic of the drive system (an electrical connection 86 is used to measure engine speed; see Fig. 2 and paragraph [0027]; Schafer uses this measured engine speed to determine if the rotor has encountered an object capable of damaging the rotor (see the right side of Fig. 8).
a controller (74; Fig. 2) configured to, in response to a signal received from the sensor (Schafer [0023]: the sensor 72 may provide a signal 73 indicative of the speed of the input pulley 60 to a machine controller 74) and a signal received from the second sensor during a corresponding time frame, determine if the rotor has encountered an object capable of damaging the rotor (Schafer [0027]: “In the event of an obstacle strike, for example, the implement 12 will rapidly decelerate, which deceleration is transmitted through the implement drive gearbox 64 to the input pulley 60. Recognizing the deceleration in the input pulley 60 through the annular toothed ring 70 in conjunction with the sensor 72, the machine controller 74 provides a signal to the clutch valve 44 to disengage the clutch 48”; this process is outlined in the left side of Fig. 8).  Schafer further discloses using the signal from the first sensor (indicative of actual input pulley speed - see 100 in Fig. 8) in conjunction with the signal from the second sensor (indicative of actual engine speed -see 114 in Fig. 8) to determine if the rotor has encountered an object capable of damaging the rotor: the controller calculates an expected input pulley speed based on the actual engine speed (see box 116 in Fig. 8) and then, in box 118 of Fig. 8, compares the actual input pulley speed from the first sensor to the expected input pulley speed (calculated based on the engine speed from the second sensor).  See Fig. 8 and [0042]).
With respect to claim 2, Schafer further discloses a belt 56 (Fig. 3) and a tensioner assembly including a hydraulic cylinder (shown in Fig. 3) configured to tension the belt.
With respect to claims 9 and 11, Schafer discloses decoupling the milling system from being driven by the power source (Schafer [0027]: the machine controller 74 provides a signal to the clutch valve 44 to disengage the clutch 48).
With respect to claim 14, Schafer further discloses a belt 56 (Fig. 3) and a belt pulley (i.e., the pulley 60) configured to retain the belt (see Fig. 3).  The sensor 72, as discussed above, is configured to measure the speed of the belt pulley 60.

Claim Rejections - 35 USC § 103
7.	Claims 3, 8, 12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer, as applied to claims 1, 10, and 14 above.
As discussed above, Schafer discloses all of the limitations of claims 1, 10, and 14.  With reference to the left side of Fig. 8, Schafer further discloses a method that determines if the rotor has encountered the object by monitoring the rotational speed of the drive member (i.e., the actual input pulley speed in box 100).  In box 102, Shafer compares this actual input speed to a “delayed speed”, which is defined as “a previously measured speed of the input pulley 60 at a set time interval” (Schafer paragraph [0039]).  This previously measured speed is considered to be a mean drive member speed, at least with respect to the set time interval when it is measured.  Although Schafer considers a threshold for the decrease in speed (see box 108), Schafer does not specifically disclose a threshold of 10% or greater, as recited in applicant’s claims.
Schafer, however, further discloses another method (see the right side of Fig. 8) for determining if the rotor has encountered the object.  In this method, the sensed pulley speed is compared to a calculated or expected pulley speed, based on engine RPM.  If the sensed pulley speed is less than a threshold percentage (see box 118) of the expected pulley speed for a predetermined period of time, the controller determines that an amount of “slippage” has occurred to indicate that the rotor has encountered an object and disengages the clutch.  Schafer teaches that this threshold may be on the order of 10% (see paragraph [0043]).
It would have been obvious to a person of ordinary skill in the art at the time the present invention was effectively filed, in view of the teaching of Schafer in conjunction with the right side of Fig. 8, to set the threshold for reduction in speed (i.e., the process in the left half of Fig. 8) to 10% or greater, since Schafer indicates that 10% represents a significant threshold for indicating when a change in a measured drive system characteristic is great enough to signal an abnormal condition (i.e., that the rotor has encountered an object).
With respect to claim 8, as noted above, Shafer discloses a 10% threshold for engine speed reduction (as measured at the drive member) in the right half of Fig. 8.
With respect to claim 20, Schafer discloses a second sensor configured to measure a second characteristic of the drive system (an electrical connection 86 is used to measure engine speed; see Fig. 2 and paragraph [0027]).  As discussed above, Schafer uses this measured engine speed to determine if the rotor has encountered an object capable of damaging the rotor (see the right side of Fig. 8) and applies a threshold on the order of 10% (see paragraph [0043]).

8.	Claims 5-6, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer as applied to claims 1, 12, and 14 above, and further in view of Nacke et al., U.S. Patent Application Publication No. 2014/0348585 (“Nacke”).
As discussed above, Schafer discloses all of the limitations of claims 1, 12, and 14.  Schafer does not, however, disclose a second sensor configured to measure a torque of the drive system, as recited in claims 5-6, 13, and 17-18.
In the same field of endeavor, Nacke discloses a machine for road work (Fig. 1) having a milling device 3 in the form of a milling rotor (i.e., rotating milling tool 9; Fig. 3).  In order to detect an undesirable contact of the rotating milling rotor with the ground (while the machine is maneuvering), Nacke teaches providing a torque sensor and/or a rotary speed sensor and activating an emergency clutch throw -out means when a torque limit is exceeded or the rotary speed of the milling rotor falls below a threshold value (see paragraph [0013]).
It would have been obvious to a person of ordinary skill in the art at the time the present invention was effectively filed, in view of the teaching in Nacke, to provide the Shafer machine with a drive system torque sensor and to consider information from the torque sensor when determining if the rotor has encountered an object, in order to better protect the Schafer milling rotor and drive train from damage if an object is encountered by the rotor.
With respect to claim 6, while Nacke teaches determining that a torque limit is exceeded (see paragraph [0013]), neither Schafer nor Nacke, however, specifically discloses a threshold for torque increase of 50% or more, as recited in claim 6.  Schafer, however, discloses a method (see the right side of Fig. 8) for determining if the rotor has encountered the object.  In this method, the sensed pulley speed is compared to a calculated or expected pulley speed, based on engine RPM.  If the sensed pulley speed is less than a threshold percentage (see box 118) of the expected pulley speed for a predetermined period of time, the controller determines that an amount of “slippage” has occurred to indicate that the rotor has encountered an object and disengages the clutch.  Schafer teaches that this threshold may be on the order of 10% (see paragraph [0043]).
It would have been obvious to a person of ordinary skill in the art at the time the present invention was effectively filed, in view of the teaching of Schafer in conjunction with the right side of Fig. 8, to set a 10% threshold for torque increase, taught by Nacke, since Schafer indicates that 10% represents a significant threshold for indicating when a change in a measured drive system characteristic is great enough to signal an abnormal condition (i.e., that the rotor has encountered an object).
Schafer further discloses that the necessary or desired threshold amounts would largely be dependent on various application-specific factors, such as the particular configuration and characteristics of the machine in question (note that Schafer discusses the need to consider machine factors when determining threshold amounts (Schafer [0040]: disclosing threshold may be greater or lesser as appropriate and may be tuned based upon the particular machine configuration and characteristics). In addition, Applicant has not demonstrated any criticality associated with the ranges recited. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the machine of Schafer and Nacke by setting the threshold to 50% or more as a matter of routine optimization, based on the particular machine configuration and characteristics, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 18, Schafer further discloses that when monitoring the pully speed reduction (i.e., in the left half of Fig. 8), that the reduction occurs within 0.2 seconds, as recited (see paragraph [0043] where Schafer discusses a time period of 1/5 second - i.e., 0.2 seconds).  Neither Schafer nor Nacke, however, specifically discloses a threshold for torque increase of 10% or more, as recited in claim 18.  Schafer, however, discloses a method (see the right side of Fig. 8) for determining if the rotor has encountered the object.  In this method, the sensed pulley speed is compared to a calculated or expected pulley speed, based on engine RPM.  If the sensed pulley speed is less than a threshold percentage (see box 118) of the expected pulley speed for a predetermined period of time, the controller determines that an amount of “slippage” has occurred to indicate that the rotor has encountered an object and disengages the clutch.  Schafer teaches that this threshold may be on the order of 10% (see paragraph [0043]).
It would have been obvious to a person of ordinary skill in the art at the time the present invention was effectively filed, in view of the teaching of Schafer in conjunction with the right side of Fig. 8, to set the threshold for torque increase, taught by Nacke, to 10% or greater, since Schafer indicates that 10% represents a significant threshold for indicating when a change in a measured drive system characteristic is great enough to signal an abnormal condition (i.e., that the rotor has encountered an object).

Allowable Subject Matter
9.	Claims 4 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
10.	Applicant's arguments submitted with the response filed 10 August 2022, have been fully considered, as addressed below.
	Applicant sets forth the following argument (at page 9 of the response):

Applicant asserts that Schafer does not disclose the speed of the engine 34 (alleged to the second characteristic by the Office Action) is utilized by the controller 74 of Schafer in the manner recited by Applicant. Indeed, the speed of the engine 34 is not discussed as a characteristic used in determining the obstacle strike nor is any time correspondence between the speed of the input pulley and the engine speed discussed. Thus, Applicant submits that Schafer does not anticipate all elements of claims 1, 10 and 14. In view of the foregoing, Applicant submits that the rejection of claims 1-2, 7, 9-11, 14 and 16 as anticipated by Schafer should be withdrawn. 
 
	The examiner disagrees with applicant’s interpretation of Schafer.  As discussed in the body of the rejection above, Schafer discloses, with reference to the right side of Fig. 8, sensing the speed of the engine 34 (see box 114 in Fig. 8) and using this sensed speed to calculate (see box 116 in Fig. 8) an expected input pulley speed (i.e., assuming little to no slippage in the drive belt 56 that drivingly links the engine output to the input pulley 60; see Figs. 3-4).  This calculated (i.e., expected) input pulley speed is then compared (at box 118 of Fig. 8) to the actual input pulley speed derived from the sensor 72 (see box 100 in Fig. 8).  If the difference between these two values exceeds a threshold (i.e., a percentage of the calculated speed; see box 118 in Fig. 8), then this indicates that the rotor has encountered an object capable of damaging the rotor (see, e.g., paragraph [0042] addressing the operations depicted in the right side of Fig. 8).  Accordingly, Schafer does disclose that the controller utilizes both the speed of the engine (sensed via the electrical connection 86) and the actual speed of the input pulley (via the sensor 72) to determine if the rotor has encountered an object capable of damaging the rotor.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                             
17 November 2022